Citation Nr: 1106222	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
multiple joint polyarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the RO that granted 
service connection for polyarthritis, evaluated as 20 percent 
disabling.  The Veteran filed a timely appeal of this 
determination to the Board.

Because the Veteran's claim involves the propriety of the initial 
evaluation assigned, the Board has characterized this claim as 
indicated on the title page.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In this regard the Board notes that because the 
assigned evaluation does not represent the maximum rating 
available for this disability, the Veteran's claim challenging 
the initial evaluation for this condition remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue was remanded in April 2008 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran, through her representative, has reported that her 
multiple joint polyarthritis has worsened since her last VA 
examination in December 2009, as indicated from the September 
2010 Post-Remand Brief.  
 
The VA Office of General Counsel has held that, while a lapse of 
time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed in 
instances where the Veteran has reported a worsening in the 
disability since her last examination.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).  Therefore, additional development is warranted 
to obtain a new VA examination and to obtain the Veteran's most 
current VA medical records, pursuant to 38 C.F.R. §3.159(c)(2).

Prior to affording the Veteran an updated VA examination, the 
Veteran should be afforded an opportunity to submit any recent 
medical records or opinions pertinent to the claim that have not 
already been associated with the Veteran's claims file.  In this 
regard, the Board notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Pursuant to the Veterans Claims Assistance Act, 
VA must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A(b)-(c) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of her multiple joint 
polyarthritis.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such review 
in the examination report.  All necessary 
tests should be conducted.

The physician is requested to offer an 
opinion as to whether the Veteran's 
polyarthritis is productive of: (i) one or 
two exacerbations a year in a well-
established diagnosis; (ii) definite 
impairment of health objectively supported 
by examination findings or incapacitating 
exacerbations occurring 3 or more times a 
year; (iii) symptoms that are less than 
criteria under (iv) below, but with weight 
loss and anemia, that are productive of 
severe impairment of health or severely 
incapacitating exacerbations occurring 4 or 
more times a year or a lesser number over 
prolonged periods; or (v) constitutional 
manifestations associated with active joint 
involvement that is totally 
incapacitating.  The examiner should also 
conduct range of motion studies, expressed 
in degrees and in relation to normal range 
of motion, of any affected joints, and 
should also indicate the presence of either 
favorable or unfavorable ankylosis.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  If the 
examiner is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

